Citation Nr: 1757542	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-30 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for right shoulder arthritis, to include right shoulder arthroscopy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Wade, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional development of the Veteran's claim for his right shoulder arthritis, to include right shoulder arthroscopy is warranted.

The record reflects that the Veteran was last afforded a VA examination in September 2012.  A more recent VA examination is warranted in order to determine the current severity of the service-connected right shoulder disability.  

In addition, the Court in Correia v. McDonald held that the final sentence of 38 C.F.R. §4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

The VA examination conducted in 2012 did not include testing in weight-bearing and nonweight-bearing situations.  The Veteran's primary complaint with regard to his right shoulder arthroscopy is that his condition has worsened, and he cannot raise his right arm to the midportion of his body without bending at the trunk and throwing his arm into the air.  See March 2015 Appellant's Brief.  Since the Veteran is right-hand dominant, the effects of his right shoulder arthroscopy are more prominent.  In light of Correia and the Veteran's complaint, this VA examination is insufficient.

Given the foregoing, the Board finds that a more contemporaneous examination, with medical findings responsive to the applicable criteria for rating the right shoulder arthritis, to include right shoulder arthroscopy is needed.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain all pertinent updated treatment records and associate these with the claims file.  All records/responses received must be associated with the electronic file.  

2.  After all available records have been associated with the claims file, schedule the Veteran for a VA orthopedic examination to determine the current severity of his right shoulder arthritis, to include right shoulder arthroscopy.  

The electronic file and a copy of this Remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

In addition to all required findings, the VA examiner should provide findings as to the range of motion of the right shoulder, including flexion and extension.  The VA examiner must include range of motion testing in the following areas: active motion; passive motion; weight bearing; and nonweight-bearing.  

If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

In addition, the VA examiner should describe the frequency and duration of any incapacitating episodes due to the right shoulder, if applicable.  

The VA examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





